Title: To Benjamin Franklin from William Lee, 2 March 1778
From: Lee, William
To: Franklin, Benjamin


We print the letter as sent. It shows a self-restraint quite lacking in the original draft, in which Lee answered in heat what he must have considered the gratuitous censure in Franklin’s letter of the same day, and defended his conduct in Nantes: he was not authorized to deliver Thomas Morris’ private papers to Ross, or Ross to receive them; he himself had not examined any of them, public or private; he would have looked at the public ones had not Ross’s interference decided him to bring the whole lot to Paris; if Franklin still insists on absenting himself when they are opened, the commissioners should stipulate in writing what ought to be done with them. As for Ross, “if unauthorized and uninterested persons are thus permitted to obstruct the public business, the public interest must inevitably receive material Injury.”
 
Sir.
Chaillot 2 March 1778.
I am always willing to submit my Judgement to yours and will therefore deliver the Trunk containing the late Mr. Thomas Morris’s papers seal’d up as it is, to you, in the manner you mention. For this purpose I will wait on you at 11 o Clock on Wednesday Morning next if agreeable.
I have just recd. a letter which appears to me of much importance to get with expedition to America, therefore wish to know if you think it probable the post on Wednesday will be in time to reach Mr. Deane and to whom I can direct there for him. I have the Honour to be with the greatest Respect, Sir Your most Obedient and most Humble Servant
W: Lee
 
Addressed: Honourable / Benjamin Franklin Esqr / Passy
Notations: W. Lee 2d. March 78 to BF. / Mr. Lee
